Citation Nr: 1631514	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  10-20 069	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rate of non-service-connected pension based on consideration of unreimbursed medical expenses incurred from January 1, 2007 to May 2, 2008, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1953 to October 1957.  He was also a member of the Army National Guard of Louisiana.  He died in May 2008, and the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin (hereinafter the agency of original jurisdiction (AOJ)) which, in pertinent part, found that the appellant was not entitled to accrued benefits.  During the pendency of her claim, the case was transferred to the jurisdiction of the RO in New Orleans, Louisiana.

In a February 2009 notice of disagreement (as amended), the appellant argued, in effect, that unreimbursed medical expenses she and the Veteran incurred during the period from January 1, 2007 to May 2, 2008, should have been considered in calculating the Veteran's rate of non-service-connected pension for 2007 and 2008, for purposes of entitlement to accrued benefits.

In June 2014, the Board found that the AOJ had not fully adjudicated the appellant's accrued benefits claim inasmuch as, among other things, the AOJ had failed to afford her proper notice of the information and evidence necessary to substantiate a claim for accrued benefits, and had failed to provide her a statement of the case (SOC) that contained reference to the relevant law.  See 38 C.F.R. §§ 3.159(b), 19.29 (2015); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As such, the Board remanded the case for corrective action.

On remand, the AOJ provided the appellant a notice letter and SOC that substantially complied with the Board's directives, and returned the case to the Board.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The case is now presented for further appellate consideration.


FINDINGS OF FACT

1.  In April 1995, the Veteran was awarded a non-service-connected disability pension with an additional allowance based on the need for the regular aid and attendance.

2.  Over the years, the Veteran and his spouse submitted improved pension eligibility verification reports (EVRs) and other evidence detailing unreimbursed medical expenses they incurred, and the Veteran's benefits were periodically adjusted.

3.  The Veteran died in May 2008.

4.  At the time of his death, the Veteran and his spouse had not yet submitted EVRs or other evidence of unreimbursed medical expenses incurred in 2007 or 2008; nor did the Veteran otherwise have a claim for exclusion of such expenses pending.

5.  The appellant did not file a claim for exclusion of unreimbursed medical expenses, on an accrued basis, or submit evidence of such expenses, until July 2008; after the Veteran's death.


CONCLUSION OF LAW

The claim for an increased rate of non-service-connected pension based on consideration of unreimbursed medical expenses incurred from January 1, 2007 to May 2, 2008, for purposes of accrued benefits, is without legal merit.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks payment of additional VA non-service-connected pension benefits, for accrued benefits purposes, based on unreimbursed medical expenses she and the Veteran incurred from January 1, 2007 to May 2, 2008.

As an initial matter, the Board notes that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No further notice or evidentiary development is required.

Under 38 U.S.C.A. § 1521 (West 2014), a veteran of a period of war who meets certain service requirements and who is permanently and totally disabled from non-service-connected disability not the result of his own willful misconduct is entitled to receive a needs-based pension, to be adjusted according to the amount of the veteran's annual income.  Under 38 U.S.C.A. § 1503(a)(8) (West 2014), annual income for purposes of pension calculation includes payments of any kind and from any source except, inter alia, the amount equal to payments for unreimbursed medical expenses to the extent that they exceed five percent of the maximum annual rate of pension.

Under procedures in effect at the time here at issue, if a VA pension recipient submitted an EVR each year within an annual reporting period established by VA, certain unreimbursed medical expenses could be excluded from the annual income reported by the recipient and used by VA to calculate or adjust the amount of pension received.  Consequently, a veteran's submission of an EVR could result in a retroactive upward adjustment of pension for the prior year.  See 38 U.S.C.A. §§ 1503(a)(8), 1521 (West 2014); 38 C.F.R. § 3.272(g)(1) (2015); Conary v. Derwinski, 3 Vet. App. 109 (1992).

In the present case, the evidence shows that the Veteran's claim for non-service-connected disability pension, with an additional allowance for regular aid and attendance, was granted in April 1995.  Over the years, he submitted EVRs and other evidence detailing the amount of unreimbursed medical expenses incurred, and his benefits were periodically adjusted.

The Veteran died in May 2008, before submitting evidence pertaining to unreimbursed medical expenses for 2007 and 2008.  In June 2008, the appellant filed a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable)).  Shortly thereafter, in July 2008, she also submitted an EVR and a VA Form 21-8416 (Medical Expense Report), listing unreimbursed medical expenses she and the Veteran had incurred during the period from January 1, 2007, to May 1, 2008.  She explained that she was seeking "reimbursement" of these expenses, just as she and the Veteran had for many years prior.

Had the Veteran not died in May 2008, he would have been entitled to have his pension benefits adjusted for unreimbursed medical expenses incurred in 2007 and 2008.  The question for consideration here is whether the appellant is entitled to exclusion of such unreimbursed medical expenses on an "accrued" basis.

Under applicable law, a veteran's surviving spouse may receive "accrued benefits" consisting of due, but unpaid, periodic monetary benefits to which the veteran "was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death . . . ."  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2015).  Under 38 U.S.C.A. § 5121(c), if a claimant's application for accrued benefits is incomplete at the time it is originally submitted, VA is to notify the claimant of the evidence necessary to complete the application.  If such evidence is not received within one year from the date of such notification, no accrued benefits may be paid.  Id.

(The Board notes that the Veterans' Benefits Improvement Act of 2008 amended the law to allow a person eligible to receive accrued benefits, alternatively, to substitute for a claimant in a case where the claimant dies while a claim for VA benefits is pending.  However, the new provision applies only to those cases involving deaths occurring on or after October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (codified at 38 U.S.C.A. § 5121A (West 2014).  Because the Veteran died prior to October 10, 2008, the new provisions are not applicable.)

Historically, in an August 1993 precedential opinion, the VA General Counsel (GC) held that information contained in an EVR submitted after a beneficiary's death could not be considered "evidence in the file at the date of death" for purposes of an award of accrued pension benefits under 38 U.S.C.A. § 5121(a).  However, the GC also stated that certain prima facie evidence of record prior to death (i.e., past EVRs) could establish entitlement to accrued benefits where confirming evidence (e.g., an EVR submitted after the veteran's death) was furnished in support of the accrued benefits claim.  See VAOPGCPREC 6-93 (Aug. 1993).

In May 1994, the GC further clarified its August 1993 opinion.  It held, in part, that where a veteran had in the past supplied evidence of unreimbursed medical expenses that, due to the static or ongoing nature of his or her medical condition, could be expected to be incurred in like manner in succeeding years in amounts that, based on past experience, were capable of estimation with a reasonable degree of accuracy, such evidence may form the basis for a determination that evidence in the file at the date of the Veteran's death permitted prospective estimation of medical expenses.  See VAOPGCPREC 12-94 (May 1994).  See also Castellano v. Shinseki, 25 Vet. App. 146 (2011), Hayes v. Brown, 4 Vet. App. 353 (1993), and Conary, supra (each noting that, under prior law, evidence not in VA's possession at the time of death could nevertheless be deemed "evidence in the file at [the] date of death" for purposes of adjudicating an accrued benefits claim).

However, in October 2002 (and effective from November 27, 2002), VA promulgated a regulation specifically limiting the evidence that could be deemed in the file at the date of death.  See Evidence for Accrued Benefits, 67 Fed. Reg. 65,707 (Oct. 28, 2002).  Under that regulation, and as is pertinent to the present appeal, "evidence in the file at date of death" is now defined as "evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death . . . ."  38 C.F.R. § 3.1000(d)(4) (2015).

The 2002 amendments deleted provisions from former VA Adjudication Procedures Manual M21-1, to the effect that certain classes of evidence not in the file on the date of death could be considered to permit an award of accrued benefits based on inferences or prospective estimation drawn from information in the file on the date of death.  See Accrued Benefits, 67 Fed. Reg. 9638, 9640 (March 4, 2002).  Further, the amendments clarified what constitutes "evidence necessary to complete the application" under 38 U.S.C.A. § 5121(c) to mean information necessary to establish that the accrued benefits claimant is within the category of persons eligible for accrued benefits, and that circumstances exist which make the claimant the specific person entitled to payment of all or any part of the benefits which may have accrued.  

In an August 2006 memorandum, the VA GC withdrew those portions of VAOPCGCPREC 6-93 holding that certain prima facie evidence of record prior to death could establish entitlement to accrued benefits where confirming evidence was furnished in support of the accrued benefits claim, and withdrew VAOPGCPREC 12-94 in its entirety.  The GC explained that, in promulgating the 2002 amendments, outlined above, VA had changed its interpretation of the law as stated in those opinions, and that an award of accrued benefits could no longer be based on logical inferences or estimation from information in the file at the time of the beneficiary's death.

The Board has reviewed the evidence of record in this case, in light of the applicable laws and regulations, and finds no legal basis for granting the appellant's claim.  Simply put, none of the evidence of record-whether received before or after the Veteran's death in May 2008-in any way suggests that the Veteran had a claim for exclusion of unreimbursed medical expenses pending at the time of his death.  See, e.g., Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998), cert. denied, 525 U.S. 834 (1998) (a surviving spouse's claim for accrued benefits is premised on claims that were pending at the time of the veteran's death); 38 C.F.R. § 3.160(c) (2015) (defining a "[p]ending claim" as "a claim which has not been finally adjudicated.").  Nor does the record in any way suggest that any evidence pertaining to the particular unreimbursed medical expenses here at issue was in VA's possession on or before the date of the Veteran's death.  To the contrary, it is clear from the record that the appellant did not submit the claim for unreimbursed medical expenses, and associated evidence, until after the Veteran's death in May 2008.  In such cases, where the evidence is not in dispute, and the law is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

The Board is sympathetic to the appellant's situation, and grateful for the Veteran's meritorious service.  However, the rules pertaining to accrued benefits are prescribed by Congress, and neither the RO nor the Board is free to disregard them.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2015).  Regardless of the equities of the Veteran's situation, the RO and the Board can only allow benefits that are explicitly authorized.  See Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  Because there is no basis in law for the benefit the appellant seeks, the appeal must be denied.


ORDER

An increased rate of non-service-connected pension based on consideration of unreimbursed medical expenses incurred from January 1, 2007 to May 2, 2008, for purposes of accrued benefits, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


